DETAILED ACTION
This action is in response to the preliminary amendment filed 10/25/2021.  Claims 15-18 and 20 are currently amended.  Claims 1-12 have been canceled.  No claims are newly added.  Presently, claims 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/25/2021 is acknowledged and has been considered by the examiner. 
Several citations in the information disclosure statement filed 8/11/2016 have had
dates added. The dates added include:
Document No. BD to “EZ-Fit Manifold” has the date of “14 April 2016” added;
Document No. BE to “Vacuum Manifolds for Microfunnel™ Filter Funnel” has the
date of “April 2008” added;
Document No. BF to “Aluminum Filter Funnel Manifolds” has the date of “May 2008” added;
Document No. BG to “EZ-Fit™ Manifold for universal laboratory filtration” has the date of “November 2012” added;
Document No. BH to “Filter Funnel Manifold, Polyurethane” has the date of “April 2014” added;
Document No. BI to “Ensure Contamination Control” has the date of “November
2009” added.

The dates were taken from the submitted NPL documents in Application No. 15/234,811. If the dates are incorrect, please submit a new information disclosure statement with the proper and correct dates.

Drawings
The drawings were received on 10/25/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing member (claim 20, lines 3-4) in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “an internal cavity” in line 5.  Claim 20 indirectly depends from claim 13.  Claim 13 recites the limitation “an internal cavity” in line 22.  Does the recitation of “an internal cavity” of claim 20 refer to the same structural element as the recitation of “an internal cavity” of claim 13?  Does the recitation of “an internal cavity” of claim 20 refer to a different structural element than the recitation of “an internal cavity” of claim 13?  It appears that the recitation of “an internal cavity” of claim 20 refers to the same structural element as the recitation of “an internal cavity” of claim 13 and the recitation of “an internal cavity” of claim 20 should be “the internal cavity”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 0114256) in view of Pfeiffer (US 5704590) in view of Mueller (2627417).  Claim(s) 20 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 13, the Blake reference discloses a manifold assembly (see figure 1) comprising a manifold (it is considered that the various housing components C, a, b, and D in combination with the connections d and c constitute the manifold) including a manifold housing (considered the structure of the tubing C, a, b and D) defining a main manifold passage (considered the passage leading from port C to the outlet port D), at least one manifold inlet port (it is considered that the fluid from the containers A and B can enter the manifold at the connections c and d at the inlet ports) in fluid communication with the main manifold passage (see figure 3), and a main manifold passage (considered the passages within the branches a and b that lead to the main passage D) in fluid communication with the main manifold passage;
a body (considered the body surrounding the stopcocks l, m as depicted in figure 1), the body connected to one of said at least one manifold inlet port of the manifold housing (the housing of the stopcocks l, m are connected to the housing components c, d as depicted in figure 1), the body defining a fluid passage and a valve passage (it is considered that the stopcocks l, m are received within the valve passage); and
a valve member (considered the stopcocks l, m).
Firstly, the Blake reference does not expressly disclose that the body that defines the fluid passage and the valve passage wherein the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings, the second fluid opening being in fluid communication with the main manifold passage, and the valve passage being in communication with the fluid passage via the cross-bore opening of the fluid passage;
wherein at least a portion of the valve member being disposed in the valve passage of the body, the valve member being selectively movable over a range of travel between an open position, in which the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other, and a closed position, in which the valve member occludes the fluid passage to fluidly isolate the first fluid opening and the second fluid opening.
However, the Pfeiffer reference teaches a stopcock valve assembly having a body (2), the body connected to one of said at least one manifold inlet port of the manifold housing (at the port 20 of the body 2), the body defining a fluid passage (considered the passage between the ports 5 and 20) and a valve passage (21), the fluid passage extending axially between a first fluid opening (20) and a second fluid opening (5) and including a cross-bore opening disposed axially between the first and second fluid openings (the cross-bore opening is at the end 12 of the body 2), the second fluid opening (port 5) being in fluid communication with the main manifold passage (through the passage through the body 2) and the valve passage being in communication with the fluid passage via the cross-bore (see figure 1), the body including a stub projection (12) defining the cross-bore opening; 
a valve member (3), at least a portion of the valve member being disposed in the valve passage of the body (see figure 1 for at least a portion of the valve member 3 being disposed within the valve passage 21), the valve member being selectively movable over a range of travel between an open position (considered the position in which the opening 10 in the valve member is aligned with the ports 5 and 20 of the body 2), in which the first fluid opening (20) and the second fluid opening (5) of the fluid passage of the body are in fluid communication with each other (through the opening 10 in the valve member 3), and a closed position (considered the position in which the opening 10 in the valve member is not aligned with the ports 5 and 20 of the body 2), in which the valve member (3) occludes the fluid passage to fluidly isolate the first fluid opening (20) from the second fluid opening (5) wherein the stopcock valve assembly that retains no liquid when closed and which can withstand substantial pressure when closed while providing a large flow cross section when open (col. 1, lines 48-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the body and the stopcock of the Blake reference as taught by the Pfeiffer reference wherein the body that defines the fluid passage and the valve passage wherein the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings, the second fluid opening being in fluid communication with the main manifold passage, and the valve passage being in communication with the fluid passage via the cross-bore opening of the fluid passage; wherein at least a portion of the valve member being disposed in the valve passage of the body, the valve member being selectively movable over a range of travel between an open position, in which the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other, and a closed position, in which the valve member occludes the fluid passage to fluidly isolate the first fluid opening and the second fluid opening in order to provide the stopcock valve assembly that retains no liquid when closed and which can withstand substantial pressure when closed while providing a large flow cross section when open.
Secondly, the combination of the Blake reference and the Pfeiffer reference does not disclose a coupling assembly, the coupling assembly adapted to removably mount the valve member to the body, the coupling assembly including a coupling member and a retention lug, the coupling member defining an internal cavity, at least a portion of the valve member being disposed within the internal cavity of the coupling member, the retention lug being connected to one of the body and the coupling member, and the other of the body and the coupling member including a retention surface, the retention surface defining a lug raceway, the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movably retained therebetween.  
However, the Mueller reference teaches a valve assembly (see figure 1) having a coupling assembly (considered the coupling of the cap 5 to the housing 1), the coupling assembly adapted to removably mount the valve member (the valve member 3 is removably held within the body by the cap 5) to the body (housing 1), the coupling assembly including a coupling member (cap 5) and a retention lug (considered the projection of the housing 1 that is received within the groove of the cap 5 as depicted in figure 1 and figure 2), the coupling member defining an internal cavity (the spring 10 is received within the internal cavity), at least a portion of the valve member (3) being disposed within the internal cavity of the coupling member (see figure 2), the retention lug being connected to the body (housing 1; see figure 2), and the coupling member including a retention surface (it is considered that the surface of the lug raceway defines the retention surface), the retention surface defining a lug raceway (it is considered that the retention lug / projection of housing 1 is received within and interacts with the lug raceway as depicted in figure 1), the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movably retained therebetween in order to hold the valve member within the body.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the manner in which the stopcocks are received and held within body of the combination of the Blake reference and the Pfeiffer reference as a coupling assembly as taught by the Mueller reference  wherein the coupling assembly is adapted to removably mount the valve member to the body, the coupling assembly including a coupling member and a retention lug, the coupling member defining an internal cavity, at least a portion of the valve member being disposed within the internal cavity of the coupling member, the retention lug being connected to one of the body and the coupling member, and the other of the body and the coupling member including a retention surface, the retention surface defining a lug raceway, the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movably retained therebetween in order to provide a manner in which to easily repair and/or replace the valve member during maintenance. 
In regards to claim 16, the Pfeiffer reference of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference discloses wherein the valve passage comprises a blind cross bore (Pfeiffer: the valve passage 21 is closed at the wall 18 as shown in figure 1). 
In regards to claim 17, the Mueller reference of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference discloses wherein the lug raceway includes a first portion (Mueller: considered the portion that extends toward the left from an opening at the right hand surface of the cap 5 in figure 1) extending in a first direction and a second portion (Mueller: considered the portion that extends in the vertical direction in the cap 5 as shown in figure 1) extending at an angle with respect to the first portion (Mueller: see figure 1), the first portion including an opening (Mueller: at an opening at the right hand surface of the cap 5 in figure 1), and the second portion including a closed terminal surface (Mueller: the pin is received at and located at the terminal surface in the second portion as shown in figure 1), and wherein the coupling member is removably mounted to the body when the retention lug is positioned in the second portion of the lug raceway.
In regards to claim 18, the Pfeiffer reference of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference discloses wherein the valve member (Pfeiffer: 3) includes a core (Pfeiffer: considered the portion of the valve member 3 that includes the extension 15, the extension 13 and the portion of the valve member surrounding the opening 10), at least a portion of the core being disposed within the valve passage (Pfeiffer: see figure 1), the core defining a longitudinal axis (Pfeiffer: A’), the core being rotatable about the longitudinal axis with respect to the body to move the valve member over the range of travel between the open position and the closed position, the core defines a core through passage (Pfeiffer: 10) being in communication with the fluid passage of the body when the valve member is in the open position such that the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other via the core through passage, and the core through passage being in fluid isolation from the fluid passage of the body when the valve member is in the closed position (Pfeiffer: corresponds to the position as depicted in figure 1).
In regards to claim 20, the combination of the Blake reference, the Pfeiffer reference and the Mueller reference discloses wherein the valve member (Pfeiffer: 3) includes a mounting flange (Pfeiffer: 14), the mounting flange circumscribing the core (Pfeiffer: see figure 2 and figure 3 for the mounting flange 14 circumscribing the core of the valve member 3) and extending radially therefrom, and wherein the coupling assembly includes a biasing member (Mueller: spring 10), the coupling member being removably mounted to the body (Mueller: via the lug raceway and retention lug), the coupling member defining [the] internal cavity (Mueller: the spring 10 is received within the internal cavity), the biasing member and at least the mounting flange of the valve member being disposed within the internal cavity of the coupling member, the biasing member interposed between the mounting flange of the valve member and the coupling member when the coupling member is removably mounted to the body such that the biasing member exerts an opposing force against the mounting flange of the valve member and against the coupling member.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 0114256) in view of Pfeiffer (US 5704590) in view of Mueller (2627417) as applied to claim 13 above, and further in view of Taylor (US 8863594). 
In regards to claim 14, the combination of the Blake reference, the Pfeiffer reference and the Mueller reference does not disclose a filter device, the filter device associated with the body, the filter device including a porous filter medium and a funnel portion, the funnel portion having an interior surface defining a reservoir, the reservoir in fluid communication with the first fluid opening of the fluid passage of the body via the filter medium. 
However, the Taylor reference teaches a filter membrane is placed on a vacuum base (see figure 1 and figure 2; col. 1, lines 28-34) with the vacuum funnel being clamped to the vacuum base, and wherein the vacuum base is connected to a valve body (considered the rotatable stopcock that is located between the vacuum base and the manifold in figure 2, figure 6 and figure 7 wherein the handle is shown being rotated between figures 2 and 6 and figure 7) in order to provide a vacuum filtration system (col. 1, lines 23-25).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the inlet of the body of the valve assembly of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference as having a filter device including a porous filter medium and a funnel portion defining a reservoir, as taught by the Taylor reference, in order to provide additional utility of the valve assembly of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference for use in a vacuum filtration system. 
In regards to claim 15, the combination of the Blake reference, the Pfeiffer reference and the Mueller reference does not disclose a vacuum pump, the vacuum pump in fluid communication with the main manifold passage outlet of the manifold, the vacuum pump adapted to selectively generate a vacuum within the main manifold passage of the manifold. 
However, the Taylor reference teaches the use of a vacuum source (see col. 1, lines 25-28) that is connected to the manifold wherein the vacuum source is adapted to selectively generate a vacuum within the passage of the manifold (see col. 1, lines 43-54) in order to provide a vacuum filtration system (col. 1, lines 23-25). It is considered that the vacuum source of the Taylor reference can be considered a vacuum pump in as much as the vacuum source of the instant application can be considered a vacuum pump.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a vacuum source to the passage in the manifold of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference as taught by the Taylor reference, in order to provide additional utility of the valve assembly of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference for use in a vacuum filtration system. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 0114256) in view of Pfeiffer (US 5704590) in view of Mueller (2627417) as applied to claim 13 above, and further in view of Schrock (US 4314581).
In regards to claim 19, the combination of the Blake reference, the Pfeiffer reference and the Mueller reference does not disclose wherein the coupling assembly includes a stop lug, the stop lug being connected to one of the body and the core of the valve member, and the other of the body and the core including a first stop surface and a second stop surface, the first stop surface being adapted to interferingly engage the stop lug when the core is in the open position to prevent the core of the valve member from rotating in a first direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in a second direction about the longitudinal axis with respect to the body, the second direction being in opposing relationship to the first direction, and the second stop surface being adapted to interferingly engage the stop lug when the core is in the closed position to prevent the core of the valve member from rotating in the second direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in the second direction about the longitudinal axis with respect to the body.  
However, the Schrock reference teaches a rotary valve assembly having a valve core (Schrock: 22) that includes a stop lug (Schrock: 46) that is connected to a body (Schrock: 21) and the core (Schrock: 22) includes a first stop surface and a second stop surface (Schrock: the first and second stop surfaces are considered the radial/side surfaces of the lugs 61 wherein the first stop surface is on one lug 61 and the second stop surfaces is located on the other lug 61), the first stop surface being adapted to interferingly engage the stop lug when the core is in the open position to prevent the core of the valve member from rotating in a first direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in a second direction about the longitudinal axis with respect to the body, the second direction being in opposing relationship to the first direction, and the second stop surface being adapted to interferingly engage the stop lug when the core is in the closed position to prevent the core of the valve member from rotating in the second direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in the second direction about the longitudinal axis with respect to the body (Schrock: col. 4, lines 3-6 and col. 5, lines 49-52) wherein the positive stopping action of the stem and stop lug gives a sure indication to the user that the valve is in either a fully opened or closed condition (Schrock: col. 5, lines 61-63). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the coupling assembly of the combination of the Blake reference, the Pfeiffer reference and the Mueller reference as having a stop lug wherein the stop lug being connected to one of the body and the core of the valve member, and the other of the body and the core including a first stop surface and a second stop surface, the first stop surface being adapted to interferingly engage the stop lug when the core is in the open position to prevent the core of the valve member from rotating in a first direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in a second direction about the longitudinal axis with respect to the body, the second direction being in opposing relationship to the first direction, and the second stop surface being adapted to interferingly engage the stop lug when the core is in the closed position to prevent the core of the valve member from rotating in the second direction about the longitudinal axis with respect to the body and to permit the core of the valve to rotate in the second direction about the longitudinal axis with respect to the body as taught by the Schrock reference in order to give a sure indication to the user that the valve is in either a fully opened or closed condition

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8, 9, 10, 11, 12, 13, 13 and 13, respectively, of U.S. Patent No. 11,156,298. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 9, 10, 11, 12, 13, 13 and 13 of U.S. Patent No. 11,156,298 “anticipates Application claims 13, 14, 15, 16, 17, 18, 19 and 20, respectively.  Accordingly, Application claims 13, 14, 15, 16, 17, 18, 19 and 20 are not patentably distinct from U.S. Patent No. 11,156,298 claims 8, 9, 10, 11, 12, 13, 13 and 13, respectively.

Here, application claim 13 requires:
A manifold assembly for processing a fluid sample, the manifold assembly comprising: 
a manifold, the manifold including a manifold housing defining a main manifold passage, at least one manifold inlet port in fluid communication with the main manifold passage, and a main manifold passage outlet in fluid communication with the main manifold passage; 
a body, the body connected to one of said at least one manifold inlet port of the manifold housing, the body defining a fluid passage and a valve passage, the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings, the second fluid opening being in fluid communication with the main manifold passage, and the valve passage being in communication with the fluid passage via the cross-bore opening of the fluid passage; 
a valve member, at least a portion of the valve member being disposed in the valve passage of the body, the valve member being selectively movable over a range of travel between an open position, in which the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other, and a closed position, in which the valve member occludes the fluid passage to fluidly isolate the first fluid opening and the second fluid opening; 
a coupling assembly, the coupling assembly adapted to removably mount the valve member to the body, the coupling assembly including a coupling member and a retention lug, the coupling member defining an internal cavity, at least a portion of the valve member being disposed within the internal cavity of the coupling member, the retention lug being connected to one of the body and the coupling member, and the other of the body and the coupling member including a retention surface, the retention surface defining a lug raceway, the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movably retained therebetween.

While Patent claim 8 requires:
A manifold assembly for processing a fluid sample, the manifold assembly comprising: 
a manifold, the manifold including a manifold housing defining a main manifold passage, at least one manifold inlet port in fluid communication with the main manifold passage, and a main manifold passage outlet in fluid communication with the main manifold passage, each of said at least one manifold inlet port comprising a cross-bore opening into the main manifold passage relative to the main manifold passage outlet; 
a body, the body connected to one of said at least one manifold inlet port of the manifold housing, the body defining a fluid passage and a valve passage, the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings, the second fluid opening being in fluid communication with the main manifold passage, and the valve passage being in communication with the fluid passage via the cross-bore opening of the fluid passage, the body including a stub projection defining the cross-bore opening; 
a valve member, at least a portion of the valve member being disposed in the valve passage of the body, the valve member being selectively movable over a range of travel between an open position, in which the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other, and a closed position, in which the valve member occludes the fluid passage to fluidly isolate the first fluid opening and the second fluid opening, the valve member including a core and a mounting flange, at least a portion of the core being disposed within the valve passage of the body, the core defining a longitudinal axis, the core being rotatable about the longitudinal axis with respect to the body to move the valve member over the range of travel between the open position and the closed position, the core including an exterior surface, the exterior surface defining a circumferential groove and a circular sidewall groove with a solid plug portion therewithin, the mounting flange circumscribing the core and extending radially therefrom, and the mounting flange including a first stop surface and a second stop surface; 
a coupling assembly, the coupling assembly adapted to removably mount the valve member to the body, the coupling assembly including a coupling member, a retention lug, and a biasing member, the coupling member defining an internal cavity, at least a portion of the valve member being disposed within the internal cavity of the coupling member, the retention lug being connected to one of the body and the coupling member, and the other of the body and the coupling member including a retention surface, the retention surface defining a lug raceway, the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movably retained therebetween, the biasing member interposed between the mounting flange of the valve member and the coupling member when the coupling member is removably mounted to the body such that the biasing member exerts an opposing force against the mounting flange of the valve member to urge the mounting flange into interfering relationship with the stub projection and against the coupling member to urge the retention lug and the retention surface into interfering relationship with each other; 
a circumferential seal member, the circumferential seal member mounted to the core of the valve member and disposed within the circumferential groove of the core such that the circumferential seal member is interposed between the core and the body to provide a running seal between the core and the valve passage of the body; 
an occlusion seal member, the occlusion seal member mounted to the core of the valve member and disposed within the circular sidewall groove of the core such that the occlusion seal member is in sealing engagement with the valve passage to fluidly isolate the first fluid opening from the second fluid opening when the valve member is in the closed position; 
a stop lug, the stop lug being connected to the body; 
wherein the first stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the open position to prevent the core from rotating in a first direction about the longitudinal axis with respect to the body and to permit the core to rotate in a second direction about the longitudinal axis with respect to the body, the second direction being in opposing relationship to the first direction, and wherein the second stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the closed position to prevent the core from rotating in the second direction about the longitudinal axis with respect to the body and to permit the core to rotate in the first direction about the longitudinal axis with respect to the body.

It is apparent that the more specific Patent claim 8 encompasses Application claim 13. Following the rationale in In re Goodman cited in the preceding paragraph, here Applicant has once been granted a patent containing a claim for a specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since Application claim 13 is anticipated by Patent claim 8 and since anticipation is the epitome of obviousness, then Application claim 13 is obvious over Patent claim 8.

Similarly, Application claims 14, 15, 16, 17, 18, 19 and 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Patent claims 9, 10, 11, 12, 13, 13 and 13, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753